Hoke, J.,
dissenting: I differ from the Court in the disposition made of the present case. While there are allegations in the complaint which seemingly tend to show that a public nuisance will be created if defendant is allowed to proceed, a perusal of the entire complaint will disclose that such allegations rest necessarily in surmise, and are not in reality stated as facts’, but deductions made by plaintiff from certain recognized and admitted physical conditions, and that the real controversy presented is a' difference between the governing authorities- of the town and certain citizens therein as to the most desirable plan or scheme for obtaining a good water supply for the municipality and the citizens thereof.
In passing upon the questions presented we should not close our minds to recognized facts, and are allowed to take judicial notice of certain physical conditions which appear and are essential to a proper decision of the matter. We know that Reddié’s River is a bold mountain stream, and at the point indicated, not far from its source; and we know, too, that there are methods very generally in use by which water far more unpromising than this is made available for domestic as well as general purposes, and there is no good reason to doubt that, by a simple and feasible way of treating the water of the stream in question, a copious, satisfactory and healthful supply of water can be obtained.
*652One grave objection to adopting and acting on plaintiff’s statements — made apparently as facts, though it clearly appears that they amount to nothing more than apprehensions on their part, from conditions and actual facts fully set out — is that, under our decisions, the same position which calls for a restraining order may, and likely will, require,, if the complaint is reasonably supported by affidavits containing allegations of the same general character, that the question should be referred to a jury for ultimate decision; and thus the people who have sanctioned the measure by their votes will be indefinitely deprived' of the water desired and necessary for their comfort, convenience and safety. If this plan is checked, any other is liable to be arrested on just such indefinite allegations, and it will prove well-nigh impossible for the municipal authorities ever to carry into effect their lawful and beneficent purpose of securing for the inhabitants of the town a satisfactory and sufficient water supply.
It is well recognized,' and chiefly for the reasons presented, here, that these matters of local concern are and should be matters largely of local regulation, and only in rare and extreme cases are the courts allowed to interfére in any way, and should never undertake to direct and control local authorities as to how' they should act on matters which rest in their judgment and discretion. While there are general allegations of serious injury threatened if the present plan of defendant is carried out, on considering the complaint as a whole, it is clear that such statements rest only in apprehension and surmise, and that on the real and ultimate facts this suit is but an effort to compel the municipal government of North Wilkesboro to adopt a different plan than that on which it has entered, and one which plaintiffs think will better promote the welfare of the town.
This is clearly a -matter which rests in the judgment and discretion of the town government, and, as heretofore stated, it is a principle fully established, here and elsewhere, that courts will never undertake to direct and control these municipal authorities as to how they shall act or what plan or method they should adopt on matters which the law has wisely referred *653to their judgment and discretion. Board of Education v. Commissioners, 150 N. C., 116; Kinston v. Wooten, 150 N. C., 295; Ward v. Commissioners, 146 N. C., 534; Brodnax v. Groom, 64 N. C., 244; People v. Knickerbocker, 114 Ill., 539; Cecott v. County of Wayne, 59 Mich., 509.
I am of opinion that the position of the defendant should prevail and the judgment of the court below dissolving- the restraining- order should be affirmed.